Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 2/22/22 has been entered and fully considered.
Claim 20 is new and fully supported by the original disclosure.
Summary
Applicant’s arguments see pages 5-7, filed 2/22/22, with respect to claims 1-19 have been fully considered and are persuasive.  The 103 rejection of claims 1-19 have been withdrawn.
Claims 1-20 are pending and have been considered.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a method of preparing a fuel composition, the method comprising: placing coal having a heat content between about 3,000 BTU/lb and about 9,000 BTU/b and a moisture content in a range between about 20 wt% and about 60 wt% in a vessel; exposing the coal to heat and a pressure less than atmospheric pressure within the vessel, thereby reducing the coal, such that an average primary particle size of the coal is less than 1 millimeter; introducing a binder to the vessel, such that the coal combines with the binder to yield a mixture; 
	GREENE (US 4725337) is the closest prior art that teaches:
GREENE teaches in col. 4 ln 30-41 a process for the substantial drying of low rank coal is provided. Low rank coal is subjected to a superheated gaseous medium, thereby substantially desorbing the moisture from the coal and producing superheated gases from the drying process. A substantial portion of the superheated gases is recycled back in contact with coal being dried. As the process is monitored, sufficient heat is added to the recycled superheated gases so that they are maintained in a substantially superheated condition throughout.
However, GREENE differs from the claimed invention in that GREENE does not disclose or suggest “placing coal...in a vessel,” “exposing the coal to heat and a pressure less than atmospheric pressure within the vessel,” and “introducing a binder to the vessel, such that the coal combines with the binder to yield a mixture.” 
In other words, Applicant has advantageously designed a method of forming a fuel composition using a single vessel. See paragraph [0035] of the instant specification. All the steps of the method recited in claim 1 take place in a singular vessel unlike the prior art. GREENE teaches multiple vessels for processing the coal while the instant specification teaches processing coal in a single vessel.  Furthermore, GREENE disclosure of removing water from coal via a multiple vessel process is outside the scope of the claimed invention. 
Therefore any combination of GREENE fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771